Case 6:19-cv-01316-RBD-EJK Document 93 Filed 04/01/21 Page 1 of 2 PageID 482




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

KEVIN LANGELLIER,

      Plaintiff,

v.                                                 Case No. 6:19-cv-1316-RBD-EJK

BREVARD EXTRADITIONS, INC,

      Defendant.
____________________________________

                                       ORDER

      In this Fair Labor Standards Act case, the parties previously moved the

Court for approval of their settlement agreement. (Doc. 78.) That agreement was

denied without prejudice for, among other things, an overly broad release

provision. (Doc. 84, pp. 4–6.)

      The parties then revised their agreement and renewed their motion. (Doc. 88

(“Motion”).) On referral, U.S. Magistrate Judge Embry J. Kidd entered a Report

and Recommendation (“R&R”) recommending that the Court grant the Motion

and approve the settlement agreement. (Doc. 91.) The parties filed a joint notice of

non-objection to the R&R. (Doc. 92.)

      Because there are no objections, the Court examines the R&R for clear error

only. See Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). The Court has

examined the agreement and found the release provision not overly broad and the
Case 6:19-cv-01316-RBD-EJK Document 93 Filed 04/01/21 Page 2 of 2 PageID 483




agreement sufficiently fair and reasonable. (See Doc. 88-1, ¶ 4.) Finding no clear

error, the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 91) is ADOPTED, CONFIRMED, and made a part of

             this Order in its entirety.

      2.     The Second Joint Motion for Approval of FLSA Settlement Agreement

             (Doc. 88) is GRANTED.

      3.     The Settlement Agreement (Doc. 88-1) is APPROVED.

      4.     The Final Pretrial Conference set for April 12, 2021, is CANCELED.

      5.     This case is DISMISSED WITH PREJUDICE.

      6.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on April 1, 2021.




                                             2
